                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Daquane M. Small                                                    Docket No. 5:15-CR-270-lD

                                Petition for Action on Supervised Release

COMES NOW Scott Plaster, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Daquane M. Small, who, upon an earlier plea of guilty to
Possession of a Firearm and Ammunition by a Felon, was sentenced by the Honorable James C. Dever III,
U.S. District Judge, on April20, 2016, to the custody of the Bureau of Prisons :for a term of 44 months. It
was further ordered that upon release from imprisonment the defendant be placed on supervised release for
a period of36 months.

   Daquane M. Small was released from custody on September 4, 2018, at which time the term of
supervised release commenced.

  · On September 24, 2018, a Violation Report was submitted to the court advising ofthe defendant's use
of cocaine which was detected at his initial office visit with the probation officer on September 19, 2018.
The defendant was placed in the Surprise Urinalysis Program and referred for a substance abuse assessment.
Supervision was, permitted to continue with no further action being taken at that time.

 RESPECTFULLY PRESENTING PETITION· FOR ACTION OF COURT FOR CAUSE AS
 FOLLOWS: Following his assessment, it was recommended that the defendant participate in individual
 and group therapy. The defendant became employed following his assessment, and as a result, failed to
 participate in treatment and urinalysis testing. On January 18, 2019, the defendant met with the defendant
 at his mother's residence, at which time a urinalysis sample ,Was provided. The result of the on-site test was
 positive for cocaine, the defendant admitted to using cocaine, and he signed an Admission of Drug Use
.form stating the same. The defendant stated he used cocaine following the murder of a friend. He also lost
 his job. The defendant was instructed to contact the treatment provider on January 21, 2019, his frequency
 of drug testing was increased, and the probation officer reviewed the thoughts and behaviors surrounding
 the defendant's decision to use, along with replacement thoughts. Rather than returri to court for revocation
 proceedings, it is recommended the defendant be given another opportunity to engage in treatment, in
 addition to modifying the conditions of supervision by adding location monitoring with a curfew for a
 period of 30 days. The defendant signed a Waiver of Hearing agreeing to the proposed modification of
 supervlSlon.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
       30 consecutive days. The defendant is restricted to their residence during the curfew hours. The
       defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
       abide by all program requirements, instructions and procedures provided by the supervising officer.
Daquane M. Small
Docket No. 5:15-CR-270-lD
Petition For Action
Page2


Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Is/ Jeffrey L. Keller                                Is/ Scott Plaster
Jeffrey L. Keller                                    Scott Plaster
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone: 919-861-8808
                                                     Executed On: January 23, 2019

                                       ORDER OF THE COURT

Considered and ordered this 2.S          day of   :JoJ\ \Ja.ll..j        , 20 19, and ordered filed and
made a part of the records in the above case.
